DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a light emitting device with at least three light emitting elements the peak emission wavelength of the two outer light emitting elements is in a range from 430 nm to less than 490nm, the peak emission wavelength of the inner light emitting element is in a range between 490nm and 570 nm, and “the two outer light emitting elements and the inner light emitting element have a rectangular shape in a top view, and wherein, in a top view, one long side of one of the two outer light emitting elements is opposite to one short side of the inner light emitting element, and one long side of another one of the two outer light emitting elements is opposite to another short side of the inner light emitting element, and the long sides of the two outer light emitting elements and the short sides of the inner light emitting element extend in parallel to the second direction, wherein a distance between the outer light emitting element and the inner light emitting element is shorter than a length of a short side of the outer light emitting element, wherein the length of the short side of the outer light emitting element is shorter than a length of the short side of the inner light emitting element, wherein the inner light element and one of the two outer light emitting elements are electrically connected to each other by a first wire, and wherein the inner light emitter and another one of the two outer light emitting elements are electrically connected to each other by a second wire.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Lee (US 2007/0001188 A1) discloses 
“a light emitting device comprising (Fig. 1A-1B): at least three light emitting elements (1 and 2, Fig. 1A and 1B) arranged side by side in a first direction (seen in Fig. 1A); and one or more light transmissive members (3, Fig. 1A and 1B) each containing a phosphor (¶ [0033]), a support containing a recess (seen in Fig. 1B)
wherein the at least three light emitting elements include two outer light emitting elements arranged on outer sides (1, Fig. 1A and 1B), and an inner light emitting element (2, Fig. 1A and 1B) arranged between the two outer light emitting elements (seen in Fig. 1A and 1B) and having a different peak emission wavelength than a peak emission wavelength of the two outer light emitting elements (¶ [0027] “the semiconductor devices 1 and 2 are comprised of device groups that can emit lights having wavelengths different from each other”), the phosphor has a longer peak emission wavelength than the peak emission wavelengths of the outer light emitting elements and the peak emission wavelength of the inner light emitting element (in Fig. 1A and 1B, the example given is that (1) are blue chips, (2) is a red chip, and the phosphor is green, but in ¶ [0039] it states that a combination of blue and green chips and a red phosphor is possible. The red phosphor has a longer wavelength than the blue and green chips.), the peak emission wavelength of the two outer light emitting elements is in a range from 430 nm to less than 490 nm (¶ [0030] the blue chips 1 have a peak wavelength of about 430-480 nm)” and “the recess is composed of a first side wall, a second side wall, a third side wall, and a fourth side wall, the first side wall and the second side wall extending along the first direction, and the third side wall and the fourth side wall extending along a second direction orthogonal to the first direction (seen in Fig. 1A)”. 
However, Lee does not disclose “the peak emission wavelength of the inner light emitting element is in a range between 490 nm and 570 nm,” and “ wherein the two outer light emitting elements and the inner light emitting element have a rectangular shape in a top view, and wherein, in a top view, one long side of one of the two outer light emitting elements is opposite to one short side of the inner light emitting element, and one long side of another one of the two outer light emitting elements is opposite to another short side of the inner light emitting element, and the long sides of the two outer light emitting elements and the short sides of the inner light emitting element extend in parallel to the second direction, wherein a distance between the outer light emitting element and the inner light emitting element is shorter than a length of a short side of the outer light emitting element, wherein the length of the short side of the outer light emitting element is shorter than a length of the short side of the inner light emitting element, wherein the inner light element and one of the two outer light emitting elements are electrically connected to each other by a first wire, and wherein the inner light emitter and another one of the two outer light emitting elements are electrically connected to each other by a second wire.”.
Prior art Seo  (US 8704265 B2) discloses a configuration with a green emitting chip and a red phosphor. Prior art Son (US 2016/0146435 A1) discloses a configuration of blue and green chips with a phosphor and the chips are rectangular and a possible arrangement includes where the long side of the outside LEDs are facing the short side of the inner LED.
However, the prior art of record does not disclose the specific arrangement of “a distance between the outer light emitting element and the inner light emitting element is shorter than a length of a short side of the outer light emitting element, wherein the length of the short side of the outer light emitting element is shorter than a length of the short side of the inner light emitting element,” in combination with the rest of the claim.
The remaining Claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875